UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1551



ROBERT STANLEY PLIMPTON,

                                              Plaintiff - Appellant,

          versus


EVELYN COOPER; DAVID FRANCIS; JACK HORTON;
MARY ANN ENLOE; JIM STEVENS; HAYWOOD COUNTY;
C. TOM ALEXANDER, III; BOBBY SUTTLES; DEAN
HENLINE, officially and individually private
capacities; STEVEN J. BRYANT; J. MARLENE
HYATT, Judge; CHARLES W. HIPPS,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Asheville. Lacy H. Thornburg, District
Judge. (CA-01-29-1, CA-01-30-1, CA-01-31-1)


Submitted:   October 18, 2001             Decided:   October 25, 2001


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert Stanley Plimpton, Appellant Pro Se.      Andrew Christian
Buckner, WOMBLE, CARLYLE, SANDRIDGE & RICE, Winston-Salem, North
Carolina; Paul A. Kaplan, Erik David Bolog, WOMBLE, CARLYLE,
SANDRIDGE & RICE, Washington, D.C.; Gerald Patrick Murphy, Assis-
tant Attorney General, Raleigh, North Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Robert Plimpton appeals from the district court’s orders dis-

missing as frivolous his three civil actions and denying his motion

for reconsideration.   Our review of the record and the district

court’s opinion and orders discloses no reversible error.    Accord-

ingly, we affirm on the reasoning of the district court.    Plimpton

v. Cooper, Nos. CA-01-29-1; CA-01-30-1; CA-01-31-1 (W.D.N.C. Feb.

22, 2001; Apr. 10, 2001). We deny Plimpton’s motion for production

of documents and dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                            AFFIRMED




                                2